Name: Commission Regulation (EC) No 3056/94 of 14 December 1994 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  sources and branches of the law;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R3056Commission Regulation (EC) No 3056/94 of 14 December 1994 concerning the classification of certain goods in the combined nomenclature Official Journal L 323 , 16/12/1994 P. 0010 - 0011 Finnish special edition: Chapter 2 Volume 13 P. 0144 Swedish special edition: Chapter 2 Volume 13 P. 0144 COMMISSION REGULATION (EC) No 3056/94 of 14 December 1994 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 (1) of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 1737/94 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is accepted that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the Tariff and Statistical Nomenclature Section of the Customs Code Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 182, 16. 7. 1994, p. 9. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX "" ID="1">Modified whey having the following analytical characteristics:> ID="2">0404 10 48> ID="3">Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the Combined Nomenclature, by the subheading note 1 to Chapter 4 and the wording of CN codes 0404, 0404 10 and 0404 10 48."> ID="1">- dry matter 13,3 % - lactose 5,3 % - lactic acid 7,6 % - crude protein (N Ã  6,38) 0,6 % - fat traces - starch none - saccharose, glucose, fructose none"> ID="1">The product replaces vinegar, mainly in the preparation of vinaigrettes, dressings, mayonnaise, etc.">